United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                 Nos. 11-1679/1680
                                   ___________

Thomas McIntyre;                     *
Deborah McIntyre,                    *
                                     *
          Appellants,                *
                                     * Appeals from the United
    v.                               * States Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                              Submitted: November 3, 2011
                                 Filed: November 4, 2011
                                  ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated cases, Thomas and Deborah McIntyre appeal the tax
court’s1 decision upholding a determination made by the Commissioner of Internal
Revenue of their liability for accuracy-related penalties. Upon careful review, see
Namyst v. Comm’r, 435 F.3d 910, 912 (8th Cir. 2006) (reviewing tax court’s findings
of fact for clear error and its conclusions of law de novo), we conclude that the
Commissioner’s determination was correct, for the reasons explained by the tax court.
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________

      1
          The Honorable Diane L. Kroupa, United States Tax Court Judge.